15‐3929 
     Singh v. Sessions 
                                                                                           BIA 
                                                                                     Loprest, IJ 
                                                                                   A205 586 263 

                          UNITED STATES COURT OF APPEALS 
                              FOR THE SECOND CIRCUIT 
                                                 
                               SUMMARY ORDER 
      
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF 
APPELLATE  PROCEDURE  32.1  AND  THIS  COURT=S  LOCAL  RULE  32.1.1.    WHEN  CITING  A  SUMMARY 
ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY 
CITING  TO  A  SUMMARY  ORDER  MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
COUNSEL.   
      
           At a stated term of the United States Court of Appeals for the Second 
     Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
     Square, in the City of New York, on the 14th day of May, two thousand 
     eighteen. 
      
     PRESENT:  JOHN M. WALKER, JR., 
                  DENNIS JACOBS, 
                                      Circuit Judges, 
                  KATHERINE B. FORREST, 
                                      District Judge.* 
     _____________________________________ 
                                                         
     KULDEEP SINGH, 
                         Petitioner, 
      
                  v.                                              15‐3929 
                                                                  NAC 
     JEFFERSON B. SESSIONS III, 


     *      Judge Katherine B. Forrest, District Court Judge of the United States District 
     Court for the Southern District of New York, sitting by designation. 
UNITED STATES ATTORNEY 
GENERAL, 
                      Respondent. 
_____________________________________ 
 
FOR PETITIONER:                        Pardeep Singh Grewal, Castro Valley, CA. 
 
FOR RESPONDENT:                          John S. Hogan, Assistant Director, Lindsay 
                                        Corliss, Trial Attorney, for Chad A. Readler, 
                                        Acting Assistant Attorney General, Office of 
                                        Immigration Litigation, United States 
                                        Department of Justice, Washington, DC. 
 
       UPON  DUE  CONSIDERATION of this petition for review of a Board of 
Immigration  Appeals  (“BIA”)  decision,  it  is  hereby  ORDERED,  ADJUDGED, 
AND DECREED that the petition for review is DENIED. 
        
       Petitioner  Kuldeep  Singh,  a  native  and  citizen  of  India,  seeks  review  of  a 
November  5,  2015,  decision  of  the  BIA  affirming  a  July  24,  2014,  decision  of  an 
Immigration  Judge  (“IJ”)  denying  Singh’s  motion  to  rescind  his  removal  order 
entered in absentia.    In re Kuldeep Singh, No. A 205 586 263 (B.I.A. Nov. 5, 2015), 
aff’g  No.  A  205  586  263  (Immig.  Ct.  N.Y.  City  July  24,  2014).    We  assume  the 
parties’ familiarity with the underlying facts and procedural history in this case. 
 
       Singh entered the United States without authorization in March 2013 and 
was taken into immigration custody in Arizona.    At a credible fear interview, he 
asserted that he was beaten in India and feared future mistreatment based on his 
political  opinion.    He  was  personally  served  with  a  Notice  to  Appear  in  April 
2013 (“NTA”).    The NTA was read to Singh in Punjabi (his native language); it 
instructed Singh to provide his address for service of future hearing notices and 
to notify the immigration court immediately of any address change.    Singh was 
warned that failure to do so would relieve the Government from providing him 
with written notice of his hearing, and that he could be ordered in absentia to be 
removed for failing to appear.   

                                             2
  
       When Singh was released from immigration custody in May 2013, he gave 
the  DHS  an  address  in  South  Richmond  Hill,  New  York.    The  release  notice 
reflects that Singh was reminded of the need to update his address and was given 
the address change form.    Singh then successfully moved pro se to change venue 
to the New York City immigration court; his motion stated that “he[] will receive 
mail and be living” at the South Richmond Hill address.    AR 106. 
 
       In June 2013, a notice for an August 2013 hearing was mailed to the South 
Richmond  Hill  address.    The  August  hearing  notice  was  not  returned  as 
undeliverable,  and  Singh  failed  to  appear  for  the  August  2013  hearing.    The  IJ 
scheduled  another  hearing  for  October  18,  2013.    The  corresponding  hearing 
notice listed the South Richmond Hill address, but the certificate of service on the 
notice reflected that it was personally served by court staff at 26 Federal Plaza on 
August  6,  2013.    The  IJ  ordered  Singh  removed  in  absentia  when  he  failed  to 
appear for the October 18, 2013 hearing.   
  
       Six months later, in April 2014, Singh moved, through counsel, to reopen 
his proceedings and rescind the in absentia removal order.    Singh asserted that 
the  son‐in‐law  of  the  travel  agent  who  helped  him  enter  the  United  States  had 
broken his promises to house Singh at the South Richmond Hill address and to 
keep Singh apprised of his immigration proceedings, and that Singh had moved 
to California and had never received notice of the October 2013 hearing.    Singh 
also asserted that the travel agent’s son‐in‐law demanded that Singh meet him in 
New  York  in  October  2013  and  pay  him  $5,000  (in  addition  to  the  $60,000  that 
Singh’s family had already paid), but that Singh did not go because he suffered 
from severe lower back pain and could not travel.     
 
       In June 2014, the IJ denied Singh’s motion.    He construed it as requesting 
both [i] reopening based on changed country conditions and [ii] rescission of the 
in absentia removal order based on lack of notice and exceptional circumstances.   
Reopening was denied because Singh failed to submit an asylum application or 
demonstrate  his  prima  facie  eligibility  for  relief.    The  IJ  denied  the  motion  to 
rescind,  finding  that  the  October  hearing  notice  was  mailed  to  the  South 

                                             3
Richmond  Hill  address  Singh  had  provided,  that  Singh  was  on  notice  of  his 
obligation to inform the court of any change in address and of the consequences 
for  failing  to  do  so,  and  that  he  failed  to  update  the  court  with  his  California 
address.    Lastly,  the  IJ  found  no  exceptional  circumstances  excusing  Singh’s 
failure  to  appear.    The  IJ  reasoned  that  Singh  had  not  complied  with  the 
requirements  for  alleging  ineffective  assistance  against  the  travel  agent’s 
son‐in‐law;  nor  had  he  exercised  diligence  in  pursuing  his  case  since  the  in 
absentia order issued, and that Singh’s back pain did not excuse his absence.     
 
        Singh argued to the BIA that the October hearing notice may not have been 
mailed because the notice itself stated that it was served personally.    (Although 
Singh  failed  to  appear  for  the  August  2013  hearing,  he  concedes  that  the  travel 
agent’s son‐in‐law hired counsel on his behalf.)     
 
        Singh timely petitioned this Court for review and we granted him in forma 
pauperis status.    His argues on appeal that the agency failed to analyze whether 
he rebutted the presumption that he received the October hearing notice, and that 
it  applied  the  wrong  legal  standards  to  determine  if  interference  of  the  travel 
agent’s son‐in‐law constituted an exceptional circumstance, and thus abused its 
discretion.    Specifically,  he  argued  that  the  IJ  erred  by  stating  that  the  October 
notice was mailed, given that the notice reflects personal service.   
  
        Under  the  circumstances  of  this  case,  we  have  reviewed  the  decisions  of 
both the IJ and BIA “for the sake of completeness.”    Wangchuck v. DHS, 448 F.3d 
524,  528  (2d  Cir.  2006).    We  review  the  denial  of  a  motion  to  rescind  an  in 
absentia removal order for abuse of discretion.    See Alrefae v. Chertoff, 471 F.3d 
353, 357 (2d Cir. 2006). 
 
        There are two grounds to rescind an in absentia removal order: (1) lack of 
notice  of  the  hearing;  and  (2)  exceptional  circumstances  for  failure  to  appear  if 
rescission is requested within 180 days.    8 C.F.R. § 1003.23(b)(4)(iii)(A); 8 U.S.C. § 
1229a(b)(5)(C).    “[T]he  BIA  must  consider  all  of  the  petitioner’s  evidence 
(circumstantial or otherwise) in a practical fashion, guided by common sense, to 
determine  whether  the  slight  presumption  of  receipt  of  regular  mail  has  more 

                                              4
probably than not been overcome.”    Silva‐Carvalho Lopes v. Mukasey, 517 F.3d 
156,  160  (2d  Cir.  2008).    Aliens  (such  as  Singh)  who  receive  notice  of  their 
obligation to inform the immigration court of any change in address and of the 
consequences  of  failing  to  do  so  (see  8  U.S.C  § 1229(a)),  are  deemed  to  have 
received  properly  provided  notice.    Maghradze  v.  Gonzales,  462  F.3d  150,  154 
(2d Cir. 2006). 
 
       Singh suggests that the IJ erred in stating that the second notice was mailed.   
However, Singh stated in his motion to reopen that the second notice was mailed 
to the South Richmond address on August 16, 2013.    When notice of a hearing is 
served via mail, there is a rebuttable presumption of receipt, which the IJ correctly 
applied.    Silva‐Carvalho  Lopes,  517  F.3d  at  159.  Singh  does  not  overcome  this 
rebuttable  presumption.    In  particular,  he  does  not  contest  that  the  first  notice 
was sent to an address he provided, that he was duly warned of the consequences 
of the failure to keep his address current, that he failed to do so, and that he failed 
to appear for his scheduled August hearing.    Singh also fails to demonstrate any 
exceptional circumstances.   
 
       For the foregoing reasons, the petition for review is DENIED.    As we have 
completed our review, any stay of removal that the Court previously granted in 
this petition is VACATED, and any pending motion for a stay of removal in this 
petition is DISMISSED as moot. 
                                            
                                           FOR THE COURT:   
                                           Catherine O’Hagan Wolfe, Clerk of Court 




                                             5